                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

    SHOMIAL AHMAD,                            Case No.:

    Plaintiff,

                                              COMPLAINT

                        -against-

    RICHARD    M.     BURR;    KELLY
    LOEFFLER; JAMES M. INHOFE,

    Defendants.


     Plaintiff Shomial Ahmad (“Plaintiff”), by and through her
undersigned counsel, as and for her Complaint in this action
against Senators Richard M. Burr, Kelly Loeffler, and James M.
Inhofe, (“Defendants”), hereby complains of Defendants as
follows:


                                    INTRODUCTION

       1.      This lawsuit1 is brought to redress acts of securities

fraud committed by Defendants Richard M. Burr, Kelly Loeffler,

and    James     M.    Inhofe,   three   United    States   Senators.   As   the

current     pandemic       continues     to   eviscerate     the   hard-earned

retirement accounts of millions of helpless American workers and

their families held hostage to markets reeling towards oblivion,


1
  This is not the first action brought against Senator Burr for
violations of the Stock act relating to COVID-19 securities fraud.
See ​Alan D. Jacobson v. Richard M. Burr​, Case 1:20-cv-00799,
currently pending in The United States District Court for The
District of Columbia.


                                         1


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 1 of 17
Defendants     and    their   spouses were able to salvage their own

treasure by exploiting material information unavailable to the

public.      Shortly    after    a   private          briefing     of    the      Senate

Intelligence       Committee     (reportedly           attended     by     Defendants

Loeffler and Burr) in which the likely impact of the growing

pandemic on the markets was discussed, Defendants hastened to

sell securities in a variety of publicly-traded companies for

their own personal gain. In so doing, they injured shareholders

of   those    companies—      including        Plaintiff    Shomial      Ahmad—      who

purchased     and/or    continued    to       hold    securities    in     those    same

companies. Plaintiff’s ability to procure relief in the federal

courts is unimpaired by the fact that Defendants are Members of

the U.S. Senate, where as members of the Senate, and of Senator

Burr particularly, of the Senate Intelligence Committee, they

learned the nonpublic material information on which they based

the stock trades, trades that have enabled Defendants to profit

from a pandemic that has tossed most American households in an

uncertain maelstrom of panic, quarantine, income insecurity, and

death.

     2.      The     Defendant’s     abuse       of     their     powers     as    U.S.

Senators, at a time of national crisis, is incidental to the

relief    sought       herein.   This     suit        targets     the    Defendant’s




                                          2


     Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 2 of 17
self-enrichment     at   the   expense of members of the public; it

neither     infringes    impeachment       powers        vested   in   the   U.S.

Congress,    nor   the   voters   right    to   elect      a senator of their

choosing. For the reasons set forth below, this is a case of

elementary securities fraud.

                                   PARTIES

    3.      Plaintiff    Shomial   Ahmad     is     an    individual   who   held

shares, inter alia, in of ​Autozone Inc. (AZO), Comcast Corp. CI

A (CMCSA), Delta Airlines Inc. (DAL), Goldman Sachs Group Inc.

(GS), Prudential Financial Inc. (PRU), and Tencent Holdings Ltd.

ADR (TCEHY) at ​the time Senator Loeffler sold her shares of the

same stocks at prices that, because the market did not possess

the material information then known by Senator Loeffler, were

artificially inflated. Plaintiff has been damaged thereby.

    4.      Plaintiff Shomial Ahmad also held shares, inter alia,

in ​AbbVie Inc (ABBV), CSX Corp. (CSX), CenturyLink Inc. (CTL),

and Fairfax Financial Holdings Ltd. (FRFHF) ​at the time Senator

Burr sold his shares of the same stocks at prices that, because

the market did not possess the material information then known

by Senator Burr, were artificially inflated. Plaintiff has been

damaged thereby.




                                       3


    Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 3 of 17
      5.     Plaintiff Shomial Ahmad also held shares, inter alia,

in ​Apple Inc. (AAPL), and PayPal Holdings Inc. (PYPL) ​at the

time Senator Inhofe sold his shares of the same stocks at prices

that,      because     the    market    did      not   possess      the   material

information     then    known    by    Senator    Inhofe,    were    artificially

inflated. Plaintiff has been damaged thereby.

      6.     Senator Burr is, and was, at all relevant times, a

United States Senator from North Carolina. Senator Burr was and

is the Chairman the Senate Select Committee on Intelligence and

is a member of the Senate Committee on Health, Education, Labor

& Pensions.

      7.     Senator Kelly Loeffler is, and was, at all relevant

times, a United States Senator from Georgia.

      8.     Senator James M. Inhofe is, and was, at all relevant

times, a United States Senator from Oklahoma. Senator Inhofe was

and is the Chairman of the Senate Environment Committee.



                             JURISDICTION AND VENUE

      9.     This action arises under Sections 10(b) and 20A of the

Securities and Exchange Act of 1934 (“Exchange Act”), 15 U.S.C.

§§   78j(b),    78t-1(a),      SEC    Rule   10b-5,    17   C.F.R.   §    240.10b5,

promulgated thereunder, and the Stop Trading On Congressional




                                         4


     Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 4 of 17
Knowledge Act of 2012, Pub. L. 112-105, 126 Stat 291 (“STOCK”

Act).

       10.    This Court has jurisdiction over the subject matter of

this action pursuant to 28 U.S.C. § 1331 and Section 27 of the

Exchange Act, 15 U.S.C. § 78aa.

       11.    Venue is proper in this District under Section 27 of

the Exchange Act and 28 U.S.C. § 1391(b)(2).

       12.    In connection with the acts and omissions alleged in

this    complaint,    Defendants,        directly   or    indirectly, used the

means and instrumentalities of interstate commerce, including,

but     not     limited     to,     the       mails,     interstate        telephone

communications, and the facilities of the national securities

markets.



                                BACKGROUND FACTS

       13.    According   to    the World Health Organization (“WHO”),

the worldwide outbreak of the novel coronavirus, COVID-19, has

become a global “pandemic” due to its extraordinary “speed and

scale of transmission.” The WHO Director-General has stated that

the    organization    is      “deeply    concerned      by   both   the    alarming

levels of spread and severity, and by the alarming levels of

inaction.” “We have never before seen a pandemic sparked by a




                                          5


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 5 of 17
coronavirus . . . . We have rung the alarm bell loud and clear.”

As of the filing of this Complaint, COVID-19 has infected more

than    551,036         people   and     caused      approximately       24,914       deaths

worldwide,        and     epidemiologists          estimate    that      the    number      of

COVID-19 cases in the world doubles every six days. Currently,

there is no vaccine available to prevent the spread of COVID-19.

       14.   In     the    United       States,      fears    over    the      spread      and

lethality of COVID-19 have had devastating economic and social

consequences. Large public gatherings and major events have been

canceled.      Employees         have     been       told     to   work        from    home,

universities        have     moved      all    classes      online,      and    elementary

schools      have       closed   for     sanitizing.         And   the    Governors         of

twenty-one states have issued various types of “stay at home”

orders.

       15.   Senator Burr, who chairs the Senate Select Committee

on Intelligence (the “Senate Intelligence Committee”) and who is

also a member of the Senate Committee on Health, Education Labor

&   Pensions       (the     “Senate      Health      Committee”),        received       daily

confidential        updates      from    the       intelligence      community        on   the

COVID-19 outbreak during January and February 2020.

       16.   While members of the public, including Plaintiff, were

being told by the United States government, including by Senator




                                               6


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 6 of 17
Burr,    that      the    United     States        was    prepared    to       face    emerging

public health threats like the coronavirus and that COVID-19

would not have a significant impact on the economy, Defendants

were    in    possession       of    material       nonpublic      information          to     the

contrary.

       17.     The Senate Health Committee, of which Senator Burr is

a   member,         hosted      a     private        briefing        for        Senators        by

administration           officials     about        the    outbreak       of    COVID-19        on

January 24, 2020. See Senate Health Committee Announces Briefing

to Update Senators on Coronavirus, Senate Health Committee on

Heath,       Education         Labor      &         Pensions,        Jan.        23,         2020,

https://bit.ly/2Um7r6L. Upon information and belief, during this

briefing,         Senators    were     given       material      nonpublic       information

regarding the outbreak of COVID-19.

       18.     On February 7, 2020, Senator Burr assured the public

that    “the      United     States     today      is     better   prepared        than       ever

before       to    face      emerging     public          health     threats          like     the

coronavirus.”         Sen.     Lamar     Alexander         and     Sen.     Richard          Burr,

Coronavirus prevention steps the U.S. government is taking to

protect you, Fox News, Feb. 7, 2020, https://fxn.ws/33x0Cx. On

February 12, 2020, the Dow Jones industrial average closed at




                                               7


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 7 of 17
its highest-ever point: 29,551.42. The Dow had remained steady

around 29,000 for weeks.

       19.   On    February     13,    2020,      Senator        Burr   and    his     wife

collectively made thirty-three separate stock sale transactions

according to a period transaction report Senator Burr filed on

February     27,    2020.      Richard      M.    Burr,        Period   Disclosure       of

Financial     Transactions,          Feb.   26,        2020.    Attached      hereto     as

Exhibit A​ is a true and correct copy of this report.

       20.   The stock sales Senator Burr made represented all or

most    of   Senator     Burr’s      assets.      Two    years     ago,    “Roll     Call”

estimated that Senator Burr had a total net worth of about $1.7

million. In other words, on that day in February, Senator Burr

suddenly decided to liquidate virtually every asset he owned.

       21.   On various dates between January and March 12, 2020,

Senator Loeffler made multiple separate stock sale transactions

according to period transaction reports Senator Loeffler filed

on   February      7,   2020   and    March      12,    2020. Attached hereto as

Exhibit B​ is a true and correct copy of these reports.

       22.   On January 27, 2020, and February 20, 2020 Senator

Inhofe made six separate stock sale transactions according to

period transaction reports Senator Inhofe filed on February 14,




                                            8


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 8 of 17
2020 and March 12, 2020. Attached hereto as ​Exhibit C is a true

and correct copy of these reports.

    23.    The   following   is    a       list   of   the   stocks   owned   by

Plaintiff and sold by the Defendants during the relevant time

period:

        Ahmad           Loeffler                  Burr            Inhofe

AAPL                AFL                     ABBV               AAPL
ABBV                ARNA                    AXTA               BAM
AZO                 AZO                     BK                 BFAM
CMCSA               CAT                     CFX                DHR
CSX                 CMCSA                   CSX                INTU
CTL                 CSCO                    CTL                PG
DAL                 CTXS                    DORM               PYPL
FRFHF               CVX                     FDX
GS                  DAL                     FRFHF
PRU                 DFS                     MKH
PYPL                EEFT                    MMM
TCEHY               EMR                     OEC
                    FNKO                    PHG
                    GS                      PK
                    HON                     RE
                    KEYS                    STAY
                    KL                      STZ
                    MRK                     WH
                    ORCL
                    ORLY
                    PRU
                    REZI
                    ROKU
                    ROST
                    TCEHY
                    TJX
                    UL
                    XOM




                                       9


    Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 9 of 17
       24.    Senator Burr’s February 13, 2020 selling spree was his

largest      stock    selling       day     of      at    least       the    past   14     months

(according to a ProPublica review of Senate records). Unlike his

typical      disclosure          reports,      which       are    a    mix    of    sales     and

purchases, all of the transactions on February 13 were sales.

       25.    As     of    the     filing      of    the    Complaint,         trillions      of

tax-payer dollars have been spent to revive the Dow Industrial

average which had, earlier this week, lost nearly 1/3 of its

value since February 13, 2020.

       26.    Defendants’         knowledge         of    the    devastating        impact    of

COVID-19     on    the     United    States,         the    mitigation        measures      that

would be taken in efforts to curtail its spread, and the coming

hit to the economy is evident not only by the fact that they

received      confidential          briefings        on     COVID-19         and    then    sold

millions     of    dollars        worth   of     shares      they      held in the stock

market,      but      by        contradicting            representations            they    have

subsequently       made     to     members of the public about the threat

posed by the pandemic to Americans’ health and economic well

being.

       27.    By way of example, on February 27, 2020, Senator Burr,

when    speaking      to    a    small    private         audience      of    well-connected

constituents, organized by the Tar Heel Circle, a nonpartisan




                                               10


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 10 of 17
group whose membership consists of businesses and organizations

in North Carolina, said that COVID-19 “is much more aggressive

in    its     transmission      than      anything       we      have    seen    in   recent

history,” comparing it to the 1918 flu pandemic. David Merrill

and    Esha    Day,   What     the   Dow’s       28%   Crash      Tells    Us    About the

Economy, Bloomberg, Mar. 18, 2020, https://bloom.bg/3a9hgLY. He

warned them they should prepare for dire economic and societal

effects from the spread of COVID-19. Senator Burr advised the

attendees at the luncheon: “Every company should be cognizant of

the fact that you may have to alter your travel. You may have to

look at your employees and judge whether the trip they’re making

to    Europe    is    essential      or   whether      it     can   be    done    on video

conference. Why risk it?”

       28.     Sixteen days before North Carolina closed its schools

over the threat of COVID-19, Senator Burr warned the small group

of rich people that attended the luncheon, that it could happen.

“There will be, I’m sure, times that communities, probably some

in    North    Carolina,     have a transmission rate where they say,

‘Let’s close schools for two weeks. Everybody stay home,’” he

said.

       29.     Senator Burr also told the luncheon attendees of the

possibility      that    the    military         might      be    mobilized      to   combat




                                            11


      Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 11 of 17
COVID-19: “We’re going to send a military hospital there; it’s

going to be in tents and going to be set up on the ground

somewhere,’      Burr   said    at   the    luncheon.     ‘It’s   going to be a

decision that the president and DOD make. And we’re going to

have medical professionals supplemented by local staff to treat

the    people    that   need    treatment.’”      Weeks    Before    Virus    Panic,

Intelligence Chairman Privately Raised Alarm, Sold Stocks, NPR,

Mar. 19, 2020,

https://www.npr.org/2020/03/19/818192535/burr-recording-sparks-q

uestions-about-private-comments-on-covid-19.


                  COUNT I Violation of the STOCK Act,
         Section 10(b) of the Exchange Act, and SEC Rule 10b-5

       30.     Plaintiff     repeats       and   realleges    each     and        every

allegation contained above as if fully set forth herein.

       31.     The   STOCK     Act   specifically       prohibits     Members       of

Congress from using nonpublic information for private profit and

affirms that Members are not exempt from federal securities law

prohibiting insider trading.

       32.     The STOCK Act affirms that “Members of Congress . . .

are not exempt from the insider trading prohibitions arising

from     the    securities     laws,   including        section     10(b)    of    the




                                           12


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 12 of 17
Securities Exchange Act and Rule 10b-5 thereunder.” STOCK Act §

4, Pub. L. 112-105, 126 Stat 291.

      33.   Under the STOCK Act, “each Member of Congress . . .

owes a duty arising from a relationship of trust and confidence

to Congress, the United States Government, and the citizens of

the    United     States       with   respect        to     material,      nonpublic

information derived from such person’s position as a Member of

Congress . . . or gained from the performance of such person’s

official responsibilities.” 15 U.S.C. § 78u-1(g)(1).

      34.   On and around the time they hastened to trade millions

of    dollars   worth     of    stocks,     Defendants       possessed       material

nonpublic information regarding the impact of COVID-19 on the

United    States,   and    in    particular     on    the    U.S.    stock    market.

Defendants learned this material nonpublic information by virtue

of their duties as a United States Senator. Defendants owed a

duty to Congress, the United States government, and citizens of

the   United    States,    including      Plaintiff,      not   to   use     material

nonpublic information that he learned by virtue of his duties as

a United States Senator in connection with the sale or purchase

of any security. Defendants breached that duty by selling stock

based on that material nonpublic information.




                                       13


      Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 13 of 17
       35.   While           the    securities         mentioned   above     traded     at

artificially           inflated        and       distorted    prices,      the     Senator

Defendants personally profited by selling shares of stock while

in possession of adverse, material nonpublic information about

the COVID-19. Had Plaintiff and the market known of the material

nonpublic       information          in    the     Senator   Defendants’     possession

regarding COVID-19, and on which the Senator Defendants traded,

the     stock        price     would      have    been    substantially     lower.     The

Senators        pocketed           illegal        insider    trading      proceeds      at

Plaintiff’s expense.

       36.   Plaintiff suffered damages because, in reliance on the

integrity of the market, she continued to maintain her stock

holdings        at     artificially          inflated     prices   as   a    result    of

Defendants’ violations of Section 10(b) and 20A of the Exchange

Act.



                             COUNT II Violation of the STOCK Act
                             and Section 20A of the Exchange Act

       37.   Plaintiff             repeats       and   realleges   each      and     every

allegation contained above as if fully set forth herein.

       38.   As set forth above, the Senators (and the spouses of

Senators Burr and Loeffler) sold stock at artificially inflated

prices based on material nonpublic information that Defendants



                                                 14


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 14 of 17
learned by virtue of their duties as United States Senators. The

Defendants had a duty to keep this information confidential and

not    to   trade    securities       based     on     that    information.      The

Defendants breached their duties by trading stock shortly after

learning     about   the     hard     days     about    to     come   upon     their

compatriots,      based     on   that        information,       thereby      causing

Plaintiff damages.



                                 PRAYER FOR RELIEF

WHEREFORE,     Plaintiff     demands    judgment       against     Defendants     as

follows:

      (1)   Awarding   compensatory      damages       in     favor of Plaintiff

      against Defendant for all damages sustained as a result of

      Defendant’s wrongdoing, in an amount to be proven at trial,

      including pre-judgment and post-judgment interest thereon;

      (2)   Awarding      Plaintiff    his    costs     and    expenses   in    this

      litigation,    including      reasonable experts’ fees and other

      costs and disbursements;

      (3) Awarding Plaintiff such other and further relief as

      this Court deems just and appropriate.

      (4) Providing the American People with a transcript of the

      January 24, 2020 briefing attended by Senators Loeffler and




                                        15


      Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 15 of 17
    Burr   in   which    they   learned    insider information enabling

    them   to   enrich    themselves      at   the   cost   of   our   upcoming

    misery.

                         DEMAND FOR JURY TRIAL

    Plaintiff hereby demands a trial by jury in this action of

all issues so triable.



       Respectfully submitted this 27th day of March, 2020.

                                   The Khwaja Omer Law Offices
                                   Attorneys for Plaintiff


                                   /s/ Murtaza Khwaja

                                   Murtaza Khwaja, Esq.
                                   110 Wall Street #3-049
                                   New York, NY 10005
                                   (404) 432-8847




                                    16


    Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 16 of 17
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

 SHOMIAL AHMAD,                            Case No.:

 Plaintiff,



                     -against-

 RICHARD    M.     BURR;    KELLY
 LOEFFLER; JAMES M. INHOFE,

 Defendants.



                         CERTIFICATE OF COMPLIANCE

       Pursuant to L.R. 7.1(D), the undersigned hereby certifies

that     the   foregoing   CONSENT    MOTION   TO   EXTEND   TIME   TO      FILE

OPPOSITION TO THE REPORT AND RECOMMENDATION OF THE MAGISTRATE

JUDGE    has been prepared in Courier New 12, a font and type

selection approved by the Court in L.R. 5.1(C).




          Respectfully submitted this 27th day of March, 2020.

                                     The Khwaja Omer Law Offices
                                     Attorneys for Plaintiff

                                     /s/ Murtaza Khwaja

                                     Murtaza Khwaja, Esq.
                                     110 Wall Street #3-049
                                     New York, NY 10005
                                     (404) 432-8847



                                      17


       Case 1:20-cv-00815-NCT-JEP Document 1 Filed 03/27/20 Page 17 of 17
